Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “down step part from the sliding surface from the center of the tilting pad in the rotational-axis direction” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
None of the down step arts 16-16c extend “from the center” of the pad in the rotational axis direction, it is believed that center is meant to be “center side” as described in the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The purpose of the present invention” would be an implied phrase that should be avoided.

The disclosure is objected to because of the following informalities:
Paragraph 0014 in explaining how the fluid flows references “pad 1” and “pad 2” however this causes confusion with the actual reference characters as “1” is used for the shaft.  It is suggested that “pad 1” and “pad 2” be changed to the hyphenated numbers for the pads (2-1, 2-2 etc.).  
.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 4, “while allows” should be - - while allowing- -.
Claim 1, line 10, “formed to be” should be - -formed by- -, this portion of the claim is defining what forms the concave part, the concave part is not formed to be a down step part as disclosed, the down step parts are 16-16c which collectively form the concave part.
Claim 3, “a process radius of the tilting pad” should be - - a process radius of the sliding surface - - to match paragraph 0040, however see rejection below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 states in lines 11-12 “a down step part from the sliding surface from the center” which is unclear.  Where does the step down portion extend from, “from the sliding surface” or from “the center [side]”?  Depending where the surface extends Applicant could be claiming 1 of 2 possibilities and it is unclear which one since the claim recites both options.  “From the sliding surface” would be surface 16c but “from the center side” would be 16b.  The recitation is additional confusing since all surfaces disclosed as being required to make the concave part are not being claimed, see additional rejection below.
Claim 1 recites the limitation "the side end side" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5 recite the limitation “the side surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim later states “as the down step part” however claim 1 as currently drafted states that the concave part is “formed to be” a down step part, this is not claiming an actual surface that is the down step part, this is further evidence that claim 1 should state “formed by” as stated in the objection above.  After stating “formed by” in claim 1 and if claim 3/5 where amended to state “wherein a side surface, as the down step part” this would be renaming of the down step part, only one name should be used and thus after fixing claim 1 it is suggested claim 3/5 state - -wherein the down step part- -.  It is further 
Regarding claim 3, it is further unclear what “a process radius” is.  This does not appear to be a term common in the art and Applicant hasn’t provided a definition for the term.  What is a process radius?  It appears from paragraph 0040 that the last part of claim 3 is attempting to define ∆R which is just a difference between the shaft and the pad, it is suggested that the claim be amended to state a radius of the sliding surface and the specification be amended the same.
Claim 4 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 first sets forth “at least three oil inlets” but it is unclear if this includes the inlet of claim 1 or if these are three additional inlets.  It is believed that this includes inlet of claim 1 but the claim needs to be amended to make this clear, for example it could read - - the oil inlet includes at least three oil inlets- -.  However the claim then states “the oil inlet” and it is unclear which of the three this is now referencing and the claim appears to be position this one inlet in three locations, how is this possible?   It is believed that Applicant is actually trying to define the locations of all three inlets, to properly do this each of the “at least three oil inlets” should be referenced individual and the location described for each particular inlet.
Claim 7 recites the limitation "the gap" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 8 depends from claim 7 but the 
Claim 10 the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Again this is a different gap then the gap in parent claim 9.
Regarding claim 11, it is unclear what the claim is structurally limited to.  The claim states that the concave part “has” a plurality of down step parts, again the “has” is evidence that claim 1 should be - -formed by- -, but claim 1 already requires a plurality of parts.  Is this meant to require even more parts?  If so how many?  If it doesn’t require more it wouldn’t be further limiting.  It is believed that Applicant is attempting to define the second step as shown in Figure 10, however t0 clearly claim this all the stepped parts should be explicitly claimed.

Claims 1-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a third down step part that forms the concave part.  As disclosed the concave part requires at least three “step down parts” however claim 1 is only setting forth 2.  As disclosed the concave part requires 16a-16c however only two surfaces are being claimed.  The third surface should be claimed, doing so will also help clarify the claim and possibly resolve the issue in lines 11-12 noted above.
Allowable Subject Matter
s 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656